 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 466Debbie Reynolds Hotel, Inc. and International Alli-ance of Theatrical Stage Employees and Moving Picture Machine Operators of the United States and Canada, Local 720, AFLŒCIO.  Cases 28ŒCAŒ14127 and 28ŒRCŒ5468 September 29, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND LIEBMAN On September 18, 1997, Administrative Law Judge Albert A. Metz issued the attached decision.  The Re-spondent filed exceptions and a supporting brief, and the General Counsel filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order. 1. We agree with the judge™s conclusion that the Re-spondent violated Section 8(a)(1) by President Todd Fisher™s December 11, 19962 statements to employees that the Respondent would probably have to shut down some productions and move them and the equipment to California, that low-budget producers would not be able to afford the facilities, and that in the worst case he would have to shut down.  These unlawful statements are distinguishable from the employer™s remarks found law-ful in Action Mining, 318 NLRB 652, 657 (1995).  In that case, unlike here, the Board found that there was some factual basis for the employer™s statements concerning the potential loss of customers.  The Board also found that the employer™s statements about the possible effects of unionization, including potential customer loss, would not reasonably be perceived by employees as implicitly threatening that the employer might take action on its own initiative, without respect to economic necessity.  In the context of the present case, we find that employees would reasonably understand Fisher™s statements to im-ply such a threat.                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings.   In adopting the judge™s determination that Jean Guilkey is not a su-pervisor, we note that the judge implicitly credited Guilkey™s testimony that her recommendation that employees be selected for layoff on the basis of seniority was not effective. We find, in agreement with the judge, that employee Johnny Ford had a reasonable expectation of reemployment, and thus was eligible to vote in the election.  In so finding, we rely on Entertainment Director Joseph Bianchi™s statement that he would be doing ﬁcall backs.ﬂ  We do not rely on Ford™s discussion with President Todd Fisher about the availability of the electrician position formerly held by Mike Deasy, because that position was not included in the bargaining unit. In agreeing with the judge™s recommendation to sustain the Respon-dent™s challenge to the ballot of Joey Mele, we note that no exception was filed to the judge™s finding that Mele is a supervisor. 2 All dates are 1996 unless otherwise indicated. 2. We adopt the judge™s recommendation that a Gissel3 bargaining order be issued to remedy the Respondent™s unfair labor practices.  In Gissel, the Supreme Court held that the Board has the authority to issue bargaining or-ders in two categories of cases, cases ﬁmarked by ‚outra-geous™ and ‚pervasive™ unfair labor practicesﬂ (category I), and ﬁless extraordinary cases marked by less perva-sive practices which nonetheless still have the tendency to undermine majority strength and impede the election processesﬂ (category II).4  The Court found that, in de-termining a remedy in category II cases,  the Board can properly take into consideration the ex-tensiveness of an employer™s unfair labor practices in terms of their past effect on election conditions and the likelihood of their recurrence in the future.  If the Board finds that the possibility of erasing the effects of past practices and of ensuring a fair election (or a fair rerun) by the use of traditional remedies, though present, is slight and that employee sentiment once expressed through cards would, on balance, be better protected by a bargaining order, then such an order should issue.5  In agreeing with the judge that a Gissel category II bargaining order is the appropriate remedy in this case, we follow our analysis in M. J. Metal Products, 328 NLRB 1184 (1999).  We have, as mandated by the Su-preme Court in Gissel, examined the extensiveness of the Respondent™s unfair labor practices and the likelihood of their recurrence in the future.  We conclude, for the rea-sons set forth below, that the Respondent™s unlawful conduct renders a fair second election unlikely, and that the ﬁemployees™ wishes are better gauged by an old card majority than by a new election.ﬂ6 Even before the Union filed the representation petition on November 15, the Respondent embarked on a cam-paign of coercive actions to undermine the employees™ support for the Union.  Thus, in October Production Manager Henry Cutrona interrogated employee Guilkey concerning her involvement with the Union and whether  3  NLRB v. Gissel Packing Co., 395 U.S. 575 (1969). 4 Id. at 613Œ614. 5 Id. at 614-615. 6 M. J. Metal Products, supra, quoting Charlotte Amphitheater Corp. v. NLRB, 82 F.3d 1074, 1078 (D.C. Cir. 1996). 332 NLRB No. 46  DEBBIE REYNOLDS HOTEL 467other employees had been talking to the Union.  In addi-
tion, he threatened Guilkey that Fisher would never per-
mit the employees to continue union activity or to union-
ize the hotel, and would fire 
the employees and close the 
hotel if they tried.   
The Respondent intensified its efforts as soon as the 
Union filed its petition and demanded recognition.  On 

that very day, Supervisor Mele threatened employee Sul-
livan that if the Respondent found out who was involved 
with the Union, they ﬁwere 
out of hereﬂ; interrogated 
Guilkey about the Union; and threatened her by relating 
that Cutrona had said that Fisher was angry and that any-
one responsible for the union organizing would be fired.  
The following Monday, Nove
mber 18, the Respondent 
replaced the locks to the showroom, for which the em-
ployees had previously been issued keys, and announced 
that the employees would be laid off as of November 30.  
Two days later, the Respondent™s former president, 

Henry Ricci, then a consultant, conducted a counseling 
session with Michael Brister in which he solicited Bris-
ter™s grievances concerning problems at the hotel, though 
stating that the problems would not be remedied, and 
threatened negative consequences of unionization, in-
cluding job loss, citing a unionized hotel where the em-
ployees were all fired after they demanded a raise.    
  Ten days later, and 2 weeks before the election, the 
Respondent laid off most of
 the stage and museum em-
ployees and subcontracted the unit work for subsequent 

shows to the shows™ producers.  As a further reprisal 
against active and known union supporters Brister and 
Guilkey, Entertainment Direct
or Joseph Bianchi pres-
sured the producers not to hire
 them, thereby effectively 
transforming their layoffs into
 discharges.  Bianchi can-
didly testified that he took this action against Guilkey 

because she had been disloyal
 to the Respondent by en-
gaging in union activity.  About the same time, President 

Fisher informed employee Wilson that he was bringing 
work into the hotel, but that
, if the employees selected 
the Union, he could not support the hotel and the Re-

spondent would go elsewhere.  In a meeting of employ-
ees on December 11, 2 days be
fore the election, Fisher 
threatened a reduction in work, discharge, and the clos-

ing of the hotel if the employees voted for the Union. 
The election was held on December 13, with inconclu-
sive results.  On December 16, Fisher called Wilson into 

his office, told her that several employees had given him 
statements about promises that the Union had made to 
employees, and instructed he
r to provide such a state-
ment by the end of the day. 
As the above events clearly demonstrate, the Respon-
dent took drastic, immediate, and persistent measures to 
thwart its employees™ support for the Union in the repre-
sentation election.  This unla
wful course of conduct be-
gan even before the petition was filed and escalated 
quickly after the filing.  It
 reached its peak with the 
commission of several ﬁhallmarkﬂ violations, including 
subcontracting out most of the unit work and laying off 
most of the unit employees, discharging Brister and 
Guilkey, and repeatedly threat
ening job loss and closing, 
and continued even after the 
election.  ﬁSuch action can 
only serve to reinforce employees™ fear that they will lose 
employment if they persist in union activity.ﬂ
7  In view 
of the severity and unitwide scope of the Respondent™s 
actions, as well as the small size of the unit, comprising 
13 employees who work in close proximity to one an-
other, the Respondent™s unlawful conduct would pre-
dictably have a severe and la
sting coercive effect on each 
unit employee.
8   This coercion was underscored by the involvement of 
high-management officials, in
cluding Fisher.  Not only 
were unlawful threats by other management officials 
attributed to Fisher, but he 
also personally and repeatedly 
threatened employees that th
e hotel would close if it be-
came unionized.  In addition, he coerced Wilson after the 

election to provide him a statement about promises by 
the Union.  Production Manager Cutrona, who subse-
quently became the Respondent™s chief operating officer, 
interrogated Guilkey and, as related by Mele, threatened 
that the employees responsible for the union activity 

would be discharged.  At the time of the layoff, Enter-
tainment Director Bianchi insisted that producers not hire 
Brister and Guilkey.  Finally, all three of these officials 
were involved in the planning of the layoff itself.  ﬁWhen 
the antiunion message is so 
clearly communicated by the 
words and deeds of the highest levels of management, it 

is highly coercive and unlikely to be forgotten.ﬂ
9   The Respondent™s campaign of antiunion conduct 
demonstrated to employees in
 the clearest possible terms 
the Respondent™s willingness to take drastic and unlaw-
ful action in order to prevent them from obtaining union 
representation.  Such persistent and highly coercive ac-
tions indicate an increased 
likelihood that the Respon-
dent will resort to such measures in response to future 
union campaigns.  Moreover, they leave a long-lasting 
                                                          
 7 Consec Security, 325 NLRB 453, 454 (1998), enfd. 185 F.3d 862 
(3d Cir. 1999).
  8 Traction Wholesale Center Co. v. NLRB
, 216 F.3d 92, 107Œ108 
(D.C. Cir. 2000), enfg. in relevant part 328 NLRB 1058 (1999) (court 
enforced 
Gissel bargaining order in light of
 magnitude of respondent™s 
unfair labor practices, small size of unit, and involvement of respon-

dent™s owners). 
9 Consec Security, supra, at 454Œ455.  See 
Electro-Voice, 320 NLRB 
1094, 1096 (1996);  and 
America™s Best Quality Coatings Corp.
, 313 
NLRB 470, 472 (1993), enfd. 44 F.3d 516 (7th Cir. 1995), cert. denied 
515 U.S. 1158 (1995). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 468impression on employees and cau
se them to be especially 
reluctant to risk another period of unemployment, or a 
permanent loss of their jobs, by engaging in further union 
activities.  Therefore, we conclude that a 
Gissel
 bargain-
ing order is necessary to effectuate the policies of the 
Act. In deciding that a bargaining order is warranted in this 
case, as required by some circuit courts, we have consid-

ered its appropriateness at 
the present time and the in-
adequacy of other remedies.  As the Board discussed in 
M. J. Metal Products
 in response to concerns raised by 
the District of Columbia Circuit regarding 
Gissel bar-
gaining orders, the Supreme Court in 
Gissel
 found that a 
bargaining order both remedies the effects of the unlaw-
ful election conduct and deters future unlawful conduct.
10  The Court further recognized th
at in some cases, the em-
ployer™s violations so damage the election process that 
no additional unlawful conduct is necessary to restrain 
employees from freely exerci
sing their rights in a new 
election.  In the circumstan
ces of the present case, as 
described above, we find that the Board™s traditional re-

instatement and backpay remedies are inadequate to 
erase the coercive effects 
of the Respondent™s unlawful 
conduct so that employees 
may freely express their de-
sires in a second election.
11 Moreover, we have considered the protection of the 
Section 7 rights of all bargaining unit employees.  The 
Gissel Court found that a bargai
ning order in such cases 
protects the rights of employees who favored representa-

tion, as demonstrated by prior majority support.  How-

ever, because the order only establishes a bargaining 
relationship for a reasonable period, after which a decer-
tification petition can be filed, the Court reasoned that 
the order does not unduly prejudice the rights of employ-
ees who prefer another union or no union as their repre-
sentative.  Having considered the interests of employees 
who support and oppose the union, the Court concluded 
that when ﬁthe employer™s unfair labor practices have the 

tendency to undermine a union™s majority strength and 
destroy election conditions, then ‚the only fair way to 
                                                          
                                                           
10 328 NLRB 1058, 1059 (1999). 
11 We note further that, as in 
M. J. Metal Products
, the Respondent 
has not asserted that a Gissel bargaining order is inappropriate because 
of changed circumstances, including the passage of time or turnover 
among unit employees or management o
fficials.  The District of Co-
lumbia Circuit found in 
Charlotte Amphitheater that the respondent 
bears the burden of bringing such changed circumstances to the atten-

tion of the Board, and the Board has no duty to inquire whether the 

passage of time or turnover may ha
ve diminished the effects of the 
prior unfair labor practices or the need for a bargaining order.  82 F.3d 

at 1080. 
effectuate employee rights™ is to issue a bargaining or-
der.ﬂ
12 Accordingly, for all of the reasons discussed above, we 
conclude that a 
Gissel bargaining order is a necessary 
and appropriate remedy in this case. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondent, Debbie Reynolds Hotel, Inc., 
Las Vegas, Nevada, its officers, agents, successors, and 
assigns, shall take the action set forth in the Order. 
IT IS FURTHER ORDERED that Case 28ŒRCŒ5468 
be severed from Case 28ŒCAŒ14127, and that it is re-
manded to the Regional Director for Region 28 for action 
consistent with this decision, as set out in the recom-
mended Order of the administrative law judge. 
  Nathan W. Albright, Esq
. and Scott Feldman, Esq
., for the Gen-
eral Counsel. Norman H. Kirshman, Esq. and Roger Grandgenett, Esq
., for 
the Respondent/Employer.
 William Sokol, Esq. 
and Brian Stedman, for the Un-ion/Petitioner. 
DECISION ALBERT A. METZ, Administrative Law Judge.
 This  case 
was heard at Las Vegas, Neva
da, on May 28Œ29 and July 1Œ2, 
1997.1 The International Alliance of Theatrical Stage Employ-
ees and Moving Picture Machine Operators of the United States 
and Canada, Local 720, AFLŒCI
O (the Union or Petitioner), 
has charged that Debbie Reynolds
 Hotel, Inc. (the Respondent 
or Employer) has violated Section 8(a)(1), (3), and (5) of the 
National Labor Relati
ons Act (the Act). 
In a related representation case, Case 28ŒRCŒ5468, the Re-
gional Director ordered that a 
hearing on the challenged ballots 
of Jean Guilkey, Henry Cutrona, Christi Rivers, Perry Wolf, 
Keith Alfeiri, Johnny Ford, and Joey Mele be consolidated for 
hearing with the unfair labor pr
actice case. Additionally, objec-
tions filed by the Petitioner and the Employer to the December 

13, 1996 election were consolid
ated with this hearing. 
On the entire record, including my observation of the de-
meanor of the witnesses, and after consideration of the briefs 
filed by the General Counsel and the Respondent, I make the 

following  FINDINGS OF FACT 
I. BACKGROUND  
The Respondent operates a hotel, including a showroom and 
museum, in Las Vegas, Nevada. 
The Respondent admits that it is an employer engaged in commerce within the meaning of 

Section 2(2), (6), and (7) of the Act and that the Union is a 
 12 M. J. Metal Products
, supra, 1186, quoting 
Gissel, 395 U.S. at 
612. 
1 All subsequent dates refer 
to 1996 unless otherwise stated. 
 DEBBIE REYNOLDS HOTEL 469labor organization within the m
eaning of Section 2(5) of the 
Act. 
In September Respondent™s employees Jean Guilkey, Mi-
chael Brister, and several othe
r employees discussed the desir-
ability of being represented by the Union. Guilkey and Brister 
then met with Union Representative Brian Stedman. Some 
union meetings followed at whic
h employees signed cards au-
thorizing the Union to be their collective-bargaining representa-

tive. The Union filed its representation petition on Friday, No-
vember 15 and also sent a letter to the Respondent demanding 
recognition and bargaining on behalf
 of the unit employees. As 
of that date the Union possessed nine cards from the following 
employees: Keith Alfeiri, Michael Brister, Fabio Rossetti Bush, 
Marco Rossetti Bush, Jean Guilkey, Kirk A. Robbins, Lolly E. 
Senibaldi, Daniel T. Sulliv
an, and Jackie P. Wilson.  
The following Monday, Novemb
er 18, the unit employees 
were notified they were to be 
laid off effective November 30 
and the showroom work was to
 be subcontracted. The Respon-
dent refused to recognize the Un
ion and a stipulated representa-
tion election was held on December 13.
2 The results of the 
election showed that approxim
ately 18 voters cast 6 votes for 
representation and 5 against representation. There were seven-
determinative challenged votes. As noted above, both the Em-
ployer and Petitioner also filed objections to the election. Cer-
tain alleged unfair labor practi
ces, challenges, objections, and 
the Union™s majority depend on the employment status of the 

following individuals. A. Jean Guilkey 
The Respondent alleges Guilkey is a supervisor. She was 
hired in September 1995 as a stagehand to work in the Respon-

dent™s showroom. Her work consisted mainly of operating a 
spotlight and video for shows. Sh
e also assisted Stage Manager 
Jim Carey in such matters as 
typing work schedules and memos 
pursuant to his direction and filling out comp slips for him to 
sign and authorize.  
In approximately April 1996, Supervisor Carey left the Re-
spondent™s employment and Henry Cutrona was placed in 
charge of the showroom with the title production  manager. He 
designated Guilkey as assistant production manager. As Cu-
trona™s assistant Guilkey contin
ued doing her stage duties, as 
well as such tasks as typing schedules, handing out pay checks, 

turning in employees™ hours for 
payment, and placing orders 
for stage materials. At Cutrona™s direction she typed a list of 

responsibilities of the showroom 
personnel. This list designated 
several personnel that employees we
re to look to for, ﬁprojects, 

job descriptions, scheduling, 
complaints, problems, and any 
other questions.ﬂ (GC Exh. 49.)
 Guilkey was not one of the 
designated leaders. Ordering of 
materials was a routine task 
that involved showroom personnel placing their needs on an 

order board. Guilkey or employee Michael Brister would call in 
the orders. Guilkey would type up schedules but this was a 
                                                          
 2 The unit is: All lighting, sound, and stage technicians, spotlight op-
erators, museum control operators, 
audio-visual engineers and techni-
cians, and wardrobe attendants empl
oyed by the Employer at its Las 
Vegas, Nevada location; excluding a
ll other employees, office clerical 
employees, professional employees, gua
rds and supervisors, as defined 
in the Act, as amended. 
routine task which she credibly testified was directed by Cu-
trona. On one occasion Guilkey gave her opinion of who should be 
retained when the Respondent wa
s laying off employees. This 
occasion occurred in June 1996. In sum, I find the credited 

evidence shows that Cutrona told Guilkey to make a list of the 
employees that were eligible for layoff. They discussed em-
ployee Katie Douglas whom
 Cutrona
 wanted laid off but he could not do that if they went by seniority. Guilkey said she 
thought seniority should be used 
in determining layoffs and in 
that case Douglas should not be 
laid off. A meeting with upper 
management to discuss the layoffs was then held. Present in 
this meeting were President Todd Fisher, Entertainment Direc-
tor Joseph Bianchi, Cutrona, and Guilkey. They discussed the 
personnel and Guilkey stated he
r opinion. Katie Douglas was laid off. I find that Guilkey™s opinions were considered in mak-
ing the layoff decisions but were
 not the final determinant.  
Guilkey was placed on the 
Excelsior
 voter eligibility list by 
the Respondent and served as the Union™s observer at the elec-
tion. When Guilkey was laid off by the Respondent on Novem-
ber 30 Respondent™s personnel records showed she was classi-
fied as ﬁShowroom Crew.ﬂ The 
Respondent subsequently filed 
an election objection alleging that
 Guilkey is a supervisor and 
that she should not have been th
e Union™s election observer. As 
noted, Guilkey™s vote in the election was also challenged.  
The burden of proving that an individual is a supervisor is on 
the party alleging that s
upervisory status exists. 
Health Care Corp., 
306 NLRB 63 fn. 1 (1992). I find that Guilkey™s duties 
were of a routine and clerical nature not requiring the exercise 

of independent judgment. The 
Respondent has not met its bur-
den of showing that Guilkey was 
a supervisor within the mean-
ing of Section 2(11) of the Act.
 I find that Guilkey was a statu-
tory employee, entitled to engage in protected union and con-

certed activity, vote in the representation election, and to serve 
as union election observer. I recommend that the challenge to 
Guilkey™s ballot be dismisse
d and her vote counted.  
B. Keith Alfeiri 
Keith Alfeiri signed his union authorization card on Novem-
ber 13 and he was discharged on 
November 22. He voted in the 
December 13 election, and his vote was challenged by the Re-
spondent. I find that Alfeiri™s card should be counted in deter-
mining the Union™s majority status
 at the time of its November 
15 demand for recognition.  Additionally, I find that Alfeiri had 

been discharged at the time of the December 13 election, and 
that he had no reasonable expectation of employment after his 
discharge. I therefore recommend that the challenge to Alfeiri™s 
ballot be sustained.  
C. Joey Mele 
The Respondent challenged the vot
e of Joey Mele. Mele was 
alleged in the Government™s co
mplaint to be a supervisor 
within the definition of Secti
on 2(11) of the Act. The Respon-
dent admits his supervisory stat
us at all material times. The 
Petitioner offered no contrary evidence. I find that Joey Mele 
was a statutory supervisor and wa
s not eligible to vote in the 
election. I recommend the challenge to Mele™s ballot is sus-
tained.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 470Mele also participated in 
union activity during the Union™s 
organizational campaign. Mele 
signed a union authorization 
card and attended one or two union meetings. The Government 
does not rely on Mele™s card to support its argument that the 
Union was the majority representative of the unit employees. 
At one of the meetings Mele attended the union representatives 
learned of his supervisory status
. Mele was asked to leave and 
immediately did so. There was no evidence that Mele solicited 
any employee to sign authorization cards or that any card signer 
was coerced into signing a card by Mele or anyone else. Mele 
was not the instigator of the uni
on movement as that role was 
taken by Guilkey and Brister. Mele did not testify at the hear-

ing. I find that Mele™s participation in the union campaign was 
peripheral and insufficient to taint the Union™s showing of in-
terest, other employees™ author
ization cards for determining 
majority status or the election results. 
A.P.R.A. Fuel Oil
, 309 NLRB 480, 498Œ499 (1992); Cal-Western Transport, 283 
NLRB 453 (1987); and Moe Warehouse & Accessory
, 275 
NLRB 1132, 1142 (1985).  
D. Henry Cutrona 
Henry Cutrona is the Respondent™s showroom production 
manager and an admitted supervisor within the meaning of the 
Act. (Respondent™s fourth ame
nded answer.) The Respondent 
placed his name on the 
Excelsior
 voting list as an eligible voter, 
he voted in the election and his ballot was challenged by the 

Union. As Cutrona is an admitted
 supervisor, I find that he was ineligible to vote in the election and the challenge to his ballot 
should be sustained. E. Christi Rivers 
Christi Rivers is the girlfriend of Respondent™s president, 
Todd Fisher. Her name was on the eligibility list, she voted in 
the election and her ballot was challenged by the Union. The 
Respondent concedes that Rivers did not do any unit work and 
that she was not eligible to vote in the election. It is recom-
mended that the challenge to Christi Rivers™ ballot be sustained.  
F. Perry Wolf 
Perry Wolf worked for the Respondent primarily as a janitor. 
His name was on the 
Excelsior
 list, he voted in the election and 
his vote was challenged by the Un
ion. Wolf did not testify at 
the hearing. His duties were 
generally to do cleanup work 
which included the Respondent™s museum and showroom. One 
witness remembered that Wolf would regularly work an aver-
age of 2 hours in the morning and 2 in the afternoon cleaning 
up for shows in the stage area. He generally did not work dur-
ing shows. Wolf would occasionally assist in the showroom 
area. He also would drive the Employer™s truck and trailer as 
required including some out-of-state trips to pick up costumes 
for museum displays. I find that Wolf was primarily a janitorial 
employee with little community of interest to the operators, 
technicians, and wardrobe attendants included in the unit de-
scription. I recommend the challenge to the ballot of Perry 
Wolf be sustained.  G. Daniel Yuen 
Employee Daniel Yuen™s 
name was included on the 
Excel-
sior list, but he apparently did 
not vote in the election. He 
worked under Wolf and the record
 as a whole establishes that 
Yuen did janitorial work. I find that Yuen does not have a 
community of interest with uni
t employees and that he should 
not be counted in determining the Union™s majority representa-
tive status in the appropriate unit.  
H. Johnny Ford 
The Employer challenged the ballot of Johnny Ford, assert-
ing he had been terminated and had no reasonable expectation 
of reemployment. On November 15, 1996, Ford was told by 
electrician Mike Deasy that he had been ﬁfiredﬂ and to see Joe 
Bianchi. Bianchi told him he was laid off for lack of work. 
Bianchi also told Ford that he would be doing some ﬁcall 
backsﬂ at the beginning of the year. He gave Ford a copy of his 
layoff slip which stated the reason for termination as lack of 
work. Ford was not subsequently called to return to work. Bi-
anchi denied that he ever promised Ford any future employ-
ment but did not refute Ford™s version of their conversation.  
A few days before the election on December 13, Ford had a 
conversation with a coworker w
ho told him that electrician 
Mike Deasy had quit.
 Ford telephoned Fisher and asked if 
Deasy™s job was open. Fisher said Deasy had quit and asked 
him if he was interested in th
e position. Ford said he was. 
Fisher said he would get back to Ford after the election, ﬁcause 
he needs to know what™s going on with the election.ﬂ Ford 
never heard from Fisher. Fisher did not deny this conversation.  
I find that Bianchi™s statement that he would be doing some 
ﬁcall backsﬂ at the start of the year was an indication that Ford 
might be reemployed by the Re
spondent. Fisher™s inquiry of 
Ford as to his interest in Deasy™s job and that he would get back 
to him after the election was another indication of some interest 
in employing Ford in the  future. Finally, the Respondent did 
not distinguish as to why Ford 
had any less expectation of re-
employment than others who were also laid off and voted with-

out challenge. I find that based on the objective facts Ford had 
at least a reasonable expectation of future employment suffi-
cient to allow him to vote in the election. 
Hughes Christensen Co., 317 NLRB 633 (1995). I recommend the challenge to 

Johnny Ford™s ballot be overruled.  
I. Other Employees 
The names of the following individuals also appeared on the 
Excelsior voter eligibility list a
nd their status of inclusion or exclusion in the unit must be considered in determining the 

number of employees in the unit 
in order to ascertain the Un-
ion™s majority status. 
 Mike Deasy was the Respondent
™s electrician. He was di-
rectly supervised by president,
 Todd Fisher, who set his sched-
ule. Unit personnel were supervised by other management 

members. Deasy™s name did not
 appear on any unit schedules 
that were introduced into evidence. Part of Deasy™s duties were 
to do maintenance work in the showroom and museum. His 
work shop was located in a different area of the hotel from both 
the museum and showroom. There was some nonspecific testi-mony that Deasy would on occasion fill in for stage crew mem-

bers. The regularity and time spen
t in this substitution as well 
as his time spent doing work for the showroom and museum 
were not established. Deasy was 
not laid off with the museum  DEBBIE REYNOLDS HOTEL 471and stage employees who were let go on November 30. He 
voted without challenge in the election. Deasy did not testify at 
the hearing. I find that there is inadequate evidence to conclude 
that Deasy had a sufficient community of interest with the unit 
work to be included in determining the Union™s majority status.  
Armando Gobbato was the Responde
nt™s carpenter. He voted 
without challenge in the electio
n. Gobbato was directly super-
vised by Fisher. His carpenter 
shop is located separately from 
the stage and museum areas. Gobbato occasionally worked on 
stage sets and other needs of the museum and showroom. The 
time he spent on these tasks and the regularity of such work 
was not established. He was not 
scheduled for work as part of 
the showroom or museum crew
. I find that Gobbato™s connec-
tion to unit work was not shown to be regular and that he 
should not be included in the unit for purposes of determining 
the Union™s majority status.  
The parties entered into a sti
pulation during the hearing that 
Randy Hendrickson is a supervisor
 and that his name should be stricken from the eligibility list.
 Hendrickson is, therefore, not 
considered part of the unit.  
Carolyn and Heather MacMulle
n were showroom wardrobe employees that had been terminat
ed in June 1996. Their names 
were included on the 
Excelsior
 voting list, but neither appar-
ently voted in the election. Caro
lyn, returned sometime in 1997 
to work with the Debbie Reynolds
 Show as part of Reynolds 
crew. As Reynolds™s son, Fisher
, testified, Carolyn MacMullen, 
ﬁcomes and goes with Debbie™s show.ﬂ I find that the 

MacMullens were not part of the unit because they had no rea-
sonable expectation of employme
nt with the Respondent hotel 
and had not worked for the Respondent for approximately 5 
months before the electi
on. I, therefore, do not include either of 
the MacMullens in assessing the Union™s majority status.  
None of the other employees listed on the 
Excelsior
 voting list (GC Exh. 9) were conteste
d by any party and I include 
those additional employees in calculating the Union™s majority 
status.  II. SUMMARY OF CHALLENGES AND UNIT 
COMPOSITION In summary, it is recommended the challenges to the ballots 
of Henry Cutrona, Christi Rivers, Perry Wolf, Keith Alfeiri, 
and Joey Mele be sustained. It 
is further recommended that the 
challenges to the ballots of Jean Guilkey and Johnny Ford be 
overruled. 
In light of the above-noted resolutions of employee status, I 
find that at the time of the Union™s November 15 demand for 
recognition the appropriate unit
 was composed of 13 employ-
ees. On November 15 the Union possessed nine valid 
authorization cards, including Keith Alfeiri™s card. I find that 
the Union™s majority representati
ve status was demonstrated by 
these valid authorization ca
rds.  
                                                          
III. UNFAIR LABOR PRACTICES A. Cutrona™s October Encounter with Guilkey 
Guilkey testified that in October Cutrona approached her at 
work and asked if she had any involvement with the Union. 

Guilkey admitted she had. Cutrona inquired if the crew had 
been talking to the Union about organizing and that he knew 
that about half of the crew had some kind of involvement with 
the union. Guilkey told him the crew was concerned about their 
working conditions. Cutrona told her that Todd Fisher would 
never allow employees to conti
nue their union activity or per-
mit them to make the hotel a union house. Guilkey protested 

that the employees had the legal ri
ght to organize if they chose. 
Cutrona replied that would never happen on the property, that 

Todd Fisher had not allowed it to happen with the engineers 
previously, that Fisher would never allow a union on the prop-
erty and that if the employees tried to organize the Respondent 
would close the showroom and fi
re them all. Cutrona denied 
ever discussing unions with Guilkey. Considering the demeanor 

of the witnesses, Guilkey™s deta
iled recitation of the conversa-
tion, and the record as a whole, I credit Guilkey™s testimony. I 
find that Cutrona™s interrogation and threats are a violation of 
Section 8(a)(1) of the Act.
3 B. Events of November 15 
1. Union™s demand for recognition 
On November 15 the Union filed its representation election 
petition with the Board and also sent a letter to the Respondent demanding recognition and bargaining. The Respondent has at 
all times refused to recognize and bargain with the Union.  
2. Mele™s threats to Sullivan  
Employee Daniel Sullivan testified that on November 15 he 
was in the office area with Supe
rvisor Joey Mele when Cutrona 
came in and asked to speak privately with Mele. The two men 

went to another office and talked for several minutes. Mele then 
returned to where Sullivan was sitting. Mele told Sullivan that 
Cutrona had just told him he ﬁknew that there was an organiz-
ing campaign going on for the Union, and that if they found out 
who it was that was involved. . . they were out of there.ﬂ  Sulli-
van replied that this was what
 he expected from the Respon-
dent. Mele did not testify and the Respondent asserts that he 

was a union supporter and thus did not bind the Respondent by 
such statements. Cutrona denied ever making such a statement 
to Mele. I found Sullivan to be a truthful witness whose de-
meanor impressed me as a person accurately relating what he 
heard and observed. While the evidence supports the contention 
that Mele had prounion feelings, that does not detract from his 
threatening statement to an employee. I find that supervisor 
Mele™s uncontroverted threat to Sullivan that the Respondent 
would get rid of anyone who supported the Union is a violation 
of Section 8(a)(1) of the Act.  
3. Mele™s threats to Guilkey 
Jean Guilkey testified that on November 15 when she arrived 
at work she also had a conversat
ion with Mele. Mele told her 
that he had talked earlier in the day with Cutrona. Mele recited 
that Cutrona said the Respondent had just been notified of the 
Union™s election petition and as
ked if Mele knew anything 
about the matter. Mele declined 
to answer the question. Mele 
related that Cutrona said Fisher was angry and that anyone that 
 3 Guilkey also related similar conversations with Cutrona on earlier 
occasions. These credited conversations were not alleged as unfair labor practices in the complaint but reflect Respondent™s animus to-
wards unions. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 472was responsible for organizing the Union would be fired. I find 
Mele™s uncontroverted threat to Guilkey is a violation of Sec-
tion 8(a)(1) of the Act.  
C. Events of November 18 
1. Respondent changes the showroom locks     
When unit employees arrived at work on Monday, Novem-
ber 18, they found that they 
no longer had independent access 
to their work locations because the locks had been changed. In 
contrast to past practice, the 
employees were not provided new 
keys. The locks had only been 
changed in the showroom and 
museum areas. This same day 
the Respondent announced to the 
unit employees that they were being laid off at the end of the 

month. The Respondent justifies its changing of the locks as a 
means to lessen thefts that had been occurring at the hotel. The 
testimony shows that certain items had been taken from the 
hotel but the timing of the lock change to these events was not 
satisfactorily defined. The timing of the lock change to the 
announcement that same day of the layoffs and the Union™s 
demand for bargaining is significa
nt. I find, based on the timing 
of the change, the Respondent™s 
other unlawful conduct, and its unsatisfactory explanation of the need to change the selected 
locks, that the Respondent made the change to harass the unit 
employees. The Respondent violated
 Section 8(a)(1) of the Act 
by such harassment.  
2. Counseling of Brister  
On November 15 Michael Brister had been working the light 
board for a show. Bianchi came in
 while the show was running 
and asked Brister if one of the lights was out of place. Brister 
admitted saying a light was out and ﬁflippantlyﬂ telling Bianchi 

that he would love to fix it for him but he had not paid yet.  
Bianchi made no response to Brister™s comment.  
On November 18 Brister was called to a meeting with Bian-
chi, Henry Ricci, Respondent™s 
former president and then a 
consultant to the Respondent, an
d Judy DeCarlo, Respondent™s 
Security Chief. Ricci recited what had happened regarding 
Brister™s refusal to replace the light and his remarks to Bianchi. 
Brister said he had been joking and that he had forgotten to fix 
the light. Brister was told there was going to be a layoff of eve-
ryone on the crew and that he could either be laid off for cause 
because of the incident or for lack of work like everyone else. 
Ricci said the meeting was to determine which course of action 
to take. Brister said he had 
been joking and apologized. The 
supervisors discussed the matter 
outside Brister™s presence and 
then told him they thought he was salvageable but needed to 

work on his attitude. Therefore he was directed to attend two 
counseling sessions with Ricci.  
The Government alleges the 
November 18 meeting was in-
tended to direct Brister to c
ounseling where he would be dis-suaded from engaging in union activities. I find that the Re-

spondent had cause to discipline 
Brister because of his Novem-ber 15 remarks to Bianchi. I fi
nd that the Respondent did not 
violate the Act by having this meeting with Brister.  
3. Announcement of layoff 
Also on November 18 the Respondent called a meeting of 
unit employees. They were told that they would be laid off 
effective as of November 30. The employees were told that the 
Respondent was working on an agreement for shows to work 
the hotel under a subcontracting arrangement, and, if the shows 
agreed, the employees would be 
working directly for them in 
November. It was also discusse
d that Debbie Reynolds would 
be appearing in a New Year™s Eve show at the hotel and that 
they could work for that show. Additionally, it was announced 
that things would continue as normal in January under the Re-
spondent™s plans.  
D. Brister™s November 20 Counseling  
On November 20 Brister attended a counseling session with 
Ricci. Ricci asked Brister what problems he had noticed at the 
hotel. Brister cited some examples and Ricci brought up the 
subject of unions. Ricci said 
people unionize because they are 
angry and are treated badly and the solution to that was for 
management to correct the proble
ms.  When Brister asked Ricci 
when the problems at Respondent™s hotel were going to be 
corrected, Ricci said they were no
t. Ricci cited another hotel as 
an example of the bad things that could happen with union representation. He noted that all the employees at that hotel had 
been laid off when they demanded a raise. Ricci told Brister 
that he had been involved in union negotiations in the past. He 
said when he first was employed by the Respondent, the maids 
were trying to organize and he 
had counseled them
 as well.   
Brister said he believed that
 union representation could cor-
rect some of the problems be
tween management and employ-
ees. Ricci said that he did not feel that was true and the em-
ployees did not need union repr
esentation. Ricci told Brister 
that what had been said was stri
ctly confidential and he was not 
to mention it to anybody. Ricci stated that if any other employ-

ees were confused about these sorts of issues that Brister could 
tell them that they could come 
in and counsel with him anytime 
they wanted. Brister said he
 would pass along the message. 
Ricci said he could see that Brister was not going to be a prob-
lem anymore and he did not need to return for any more coun-
seling. Ricci did not testify at the hearing.  
Ricci™s ﬁcounselingﬂ session with Brister was shown to have 
been used by the Respondent to 
subtly threaten Brister that 
union representation would have adverse results to the employ-
ees. Ricci also suggested that th
e antidote for union representa-
tion was for management to corr
ect problems. Ricci™s remarks 
about union employees losing thei
r jobs had particular reso-
nance when considered in rela
tion to already announced layoff 
of the unit employees and Respondent™s other unlawful con-
duct. I find that under all the 
circumstances the Respondent™s 
counseling session of November 20 was a threat to employees 

and a solicitation of grievances 
in violation of Section 8(a)(1) of the Act. E. Layoff and Subcontracting of Unit Work 
The Respondent laid off most of the stage and museum em-
ployees, including Guilkey and Brister, on November 30. Some 
of these employees worked on 
subsequent shows for subcon-tractors. The Government alleges that Brister and Guilkey were 
effectively discharged as of November 30 and other employees 
were laid off because of their union activities. The Respondent 
denies the employees protecte
d activities had anything to do 
with the layoffs. It is further alleged that the unilateral an-
 DEBBIE REYNOLDS HOTEL 473nouncement and implem
entation of the subcontracting were 
violations of Section 8(a
)(1) and (5) of the Act. 
 When the employees were laid
 off each was given a person-
nel form that stated the reason was ﬁlack of work.ﬂ Shows, 
however, continued to be perfo
rmed at the showroom. The 
Kenny Kerr Show played the hotel starting December 1. Fisher 
testified that this show was co
ntracted for on the basis of a 
ﬁfour wall agreement.ﬂ He explained this type of contract 

meant the independent producer of
 the show took the financial 
risk and arranged all of the crew, etc., to run the show. The 
hotel then was mainly renting the room to the show producer. 
On December 10 the Respondent reaffirmed its subcontracting 
intent when it announced in a memo to employees that it was 
further subcontracting unit work 
to T. D. Productions (the Deb-bie Reynolds Show)
. Shows continued to be produced at the 
hotel at the time of the hearing in this case. No specific evi-
dence was offered of how the la
yoffs and subcontracting were 
financially beneficial to the Respondent.  
In December the production manager for the Kenny Kerr 
Show, Strutt Hurley, hired the Respondent™s crew to work on 

that production. This included Guilkey and Brister. Hurley 
testified that the first part of
 December she had a conversation 
with Bianchi. He told her he 
had a personal problem with Mike 
Brister, and that he did not want
 him in the building.  Hurley 
protested that not having Brister 
made it difficult for her as she 
needed him to program the lighting. Bianchi told Hurley to call 
Fisher and discuss the matter with him. Hurley telephoned 
Fisher and explained the problem. Fisher said they could work 
something out. Hurley suggested th
at she needed Brister until a 
replacement could be hired. Fisher said that she could use Bris-
ter for the time being and they would discuss it later. Brister 
continued to work for Hurley until the Kenny Kerr show tem-
porarily stopped at the end of December and was replaced by 
the Debbie Reynolds Show. Jean Guilkey also worked the en-
tire Kenny Kerr Show in December. Hurley testified both em-

ployees performed their work well.
 The unit employees were notified in the December 10 memo 
from Bianchi that the Debbie Re
ynolds™ Show would be ap-
pearing on New Year™s Eve and again in February. The memo 
stated the productions would be 
four wall agreements and if any employee was interested in working the shows they should 
let Bianchi know of their interest in working ﬁas subcontract 
labor.ﬂ Bianchi noted that he was acting as Debbie Reynolds™ 
agent in that she had asked him to assemble a crew. (GC Exh. 
5.) Brister and Guilkey expressed interest in working the shows 
but neither was hired.
 The Kenny Kerr Show started at Respondent™s showroom 
again in January. Hurley hired both Brister and Guilkey to 
again work the show. Before they started work Bianchi spoke 
to Hurley about employing these 
two individuals. He told her 
that he did not want Brister or Guilkey on the property as there 
was a conflict with them. Hurley was concerned because she 
needed qualified employees. Bi
anchi said the Respondent had 
replacements they wanted her to
 use. Hurley testified she did 
not have any choice but to refuse to employ Guilkey and Brister 
because of Bianchi™s orders. Thus neither individual worked at 
the hotel thereafter.   
1. Guilkey and Brister 
Bianchi testified that the reason he did not want Brister back 
was a complaint Brister had made
 to management that he had 
seen Bianchi using cocaine. The charge was investigated by the 
Respondent and found to be unsubs
tantiated. Bianchi testified 
the reason he did not want Guilkey back was because he con-
sidered she had been disloyal to the Respondent by becoming 
involved in union activity:  
 Q.  Now, did you ever tell Strutt Hurley that you'd pre-
fer that she didn™t hire Jean Guilkey? 
A. [Bianchi] Yes. 
. . . .  
Q. Okay.  And what motivated you to do that? 
A. Jean Guilkey was a me
mber of the management team and had violated the company trust. 
Q. By doing what? 
A. Organizing for the union. 
. . . . Q. Okay.  So you were, in effect, retaliating against 
Jean Guilkey for her union activities.  Correct? 
A. I didn™t feel it as a retaliation, butŠ 
Q. That™s what motivated you? 
A. I think what motivated me was that this was an em-
ployee who was a member 
of the management team, 
trusted and violated our trust. 
 [Tr. 624Œ625.]
 The General Counsel has the initial burden of establishing 
that union or other protected activ
ity was a motivating factor in 
Respondent™s action alleged to constitute discrimination in 

violation of Section 8(a)(3). 
The elements commonly required 
to support such a showing of discriminatory motivation are 
union activity, employer knowledge, timing, and employer 
animus. Once such unlawful motiva
tion is shown, the burden of persuasion shifts to the Respondent to prove its affirmative 
defense that the alleged discr
iminatory conduct would have 
taken place even in the absence of the protected activity. 
Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 
1981), cert. denied 455 U.S. 989 (1982); approved in 
NLRB v. 
Transportation Management Corp.,
 462 U.S. 393 (1983); and  
Manno Electric, 321 NLRB 278 (1996). The test applies re-
gardless of whether the case involves pretextual reasons or dual 

motivation. 
Frank Black Mechanical Services
, 271 NLRB 1302 
fn. 2 (1984). ﬁA finding of pretext necessarily means that the 
reasons advanced by the employer
 either did not exist or were 
not in fact relied upon, thereby leaving intact the inference of 

wrongful motive established by the General Counsel.ﬂ 
Lime-
stone Apparel Corp.,
 255 NLRB 722 (1981), enfd. 705 F.2d 

799 (6th Cir. 1982). 
The Government has met its Wright Line burden of showing union activity, knowledge, timing, and animus. Brister was an 
obvious union supporter who wore a union badge while at 
work. Brister told Bianchi in their ﬁcounselingﬂ session he 
thought the Union could help the employees. Cutrona™s remarks 
to Guilkey in October, cited 
above, show employer knowledge. 
In that conversation Cutrona said that he knew about half of the 
crew had some kind of involvement with the Union. Guilkey 
was known to the Respondent for her union support having 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 474been interrogated by Cutrona as early as October about her 
interest in the Union. Most si
gnificant, the Respondent admits 
that its refusal to allow her to be hired at the hotel after the lay-

off was due to her ﬁviolation of trustﬂ for having engaged in 
union activity. The timing of th
e subcontracting, the layoff, 
threats, interrogations, and the efforts to ban Brister and 

Guilkey from work on the Responde
nt™s premises, all followed 
in short order after the commencement of the Union™s organiz-
ing campaign and demand for recognition. Finally, it is appar-
ent from the Respondent™s actions
, both before and after the 
layoff, that it vehemently 
opposed union organization and un-dertook its own campaign of unlawful conduct to combat the 
Union. I, therefore, find that
 Respondent™s union animus has 
likewise been established.  
It is apparent that Brister had incurred the wrath of Bianchi 
for reporting his alleged cocaine use. The Respondent, how-
ever, never told Brister that he could not return to work for this 
reason. Brister helped instigate the union movement at the ho-
tel. He talked to other empl
oyees about the Union and signed 
an authorization card. Brister wore union insignia on his hat or 

on his shirt lapel in front of management personnel. Brister boldly told Ricci that he had 
been talking to union people and thought that the Union could corr
ect some of the employees™ 
problems. As a chief union suppor
ter, Brister was a candidate 
for fulfilling Fisher™s threats that he would never allow the 
Union to represent the employees and would fire anyone who 
supported the Union. I find that the Government has proven by 
a preponderance of the evidence that Brister was singled out, at 
least in part, because of his union activities for discharge. The 
Respondent has not overcome that
 showing. I conclude that 
Brister was effectively fired by the Respondent on November 

30 when he was laid off because the Respondent did not want 
him on the premises thereafter. I find that Brister™s discharge is 
a violation of Section 8(a)(1) and (3) of the Act.  
As already noted, Guilkey is found to be an employee within 
the definition of the Act. The Respondent admitted she was 

persona non grata for work on the hotel premises. The Respon-dent offered a single reason for its action against GuilkeyŠ her 

disloyalty to the Respondent by
 engaging in union activity. I 
find that the Respondent™s discharge of Guilkey is also a viola-

tion of Section 8(a)(1) and (3) of the Act. 
Finally, the Government has shown that the Respondent car-
ried out its threats to do away with unit work if the employees 
engaged in union activity. Th
e Respondent immediately after 
notification of the Union™s bargaining demand announced the 
layoff of unit employees and the subcontracting of work. In 
light of Respondent™s widespread threats of repercussions that would follow union activity and the timing of the action, I find 
that the Respondent discriminatorily subcontracted the unit 
work. 
NLRB v. Rain-Ware, Inc.,
 732 F.2d 1349, 1354 (7th Cir. 
1984). Even after the subcontrac
ting the Respondent asserted 
much control. Thus, Bianchi told Hurley the employees he did 
not want her to hire. Bianchi™s memo of December 10 states 
that he is acting as agent for the subcontractor Debbie Reynolds 
in arranging employment for her 
show. (GC Exh. 5.) In sum, I 
find that the Respondent sought to
 use the subcontracting, at least in part, as a subterfuge to punish the unit employees for 
their union activity, to assure that the unit work would be done 
nonunion, to control who would ultimately work at the hotel, 

and to avoid having to deal with the Union. I find the discrimi-
natory announcement and implem
entation of the subcontracting 
of unit work, with the accompan
ying layoffs, were a violation 
of Section 8(a)(1) and (3) of the Act.   
2. The refusal to bargain and bargaining order 
The Government asserts that th
e only appropriate remedy for 
the Respondent™s unfair labor practices is a bargaining order. 

The Supreme Court held in NLRB v. Gissel Packing Co.,
 395 
U.S. 575 (1969), ﬁ[If] the Board finds that the possibility of 
erasing the effects of past [unfair labor] practices and ensuring 
a fair election (or fair rerun) by
 the use of traditional remedies, 
though present, is slight and that employee sentiment once 
expressed through cards would, on 
balance, be better protected 
by a bargaining order, then such an order should issue.ﬂ See 

Davis Supermarkets v. NLRB
, 2 F.3d 1162, 1171 (D.C. Cir. 
1993). I find this standard is appropriately applied in this case. 
The Respondent™s threats of discharge, threats to cease and 
move unit work, the discharges of Guilkey and Brister, and the 
discriminatory and unilateral su
bcontracting of work with ac-
companying layoffs are all ﬁhallmarkﬂ violations that justify the 

invocation of a bargaining order remedy. 
Laser Tool, Inc.,
 320 
NLRB 105 fn. 2 (1995); 
Taylor Machine Products, 317 NLRB 1187 (1995); and 
Q-1 Motor Express, 308 NLRB 1267, 1268 (1992). These unlawful actions were accomplished by high-

management officials who are still in command of the Respon-
dent™s business operations. Be-Lo Stores, 318 NLRB 1, 15 
(1995); and 
Somerset Welding & Steel
, 304 NLRB 32Œ34 
(1991). The discriminatory subcontracting of work affected 
each of the unit employees and is continuing. The unlawful 
discharges of Brister and Guilkey had a further chilling effect 
on the union support in this small 
unit of employees. The effect 
of such widespread and serious unfair labor practices is not 
easily abated by traditional remedies and the passage of time. 
The Union has established through its authorization cards that it 
was the majority representative of the employees. I shall, there-

fore, order a bargaining remedy which will date from the Un-
ion™s November 15 demand for recognition.
 Trading Port, Inc., 219 NLRB 298, 301 (1975). 
Subsequent to the Union™s 
November 15 demand date the 
Respondent announced and impl
emented unilaterally the sub-

contracting of the unit work. Th
e Respondent also unilaterally 
laid off the unit employees. I find such actions are also an 
unlawful refusal to recognize and bargain with the Union and 
violations of Section 8(a
)(1) and (5) of the Act.  
F. Ford™s Inquiry About Work  
As related above, in early De
cember, employee Johnny Ford 
telephoned Todd Fisher to discuss 
the availability of electrician 
Mike Deasy™s job. Fisher confirmed that Deasy had quit and 
asked Ford if he was interested in the position. Ford said he was 
and Fisher told him he would get back to him about the matter 
after the election because he needed to know what was going 
on with the election. Ford never heard from Fisher.  The Gov-
ernment alleges that this convers
ation was a promise of benefit 
to Ford. While I have concluded above that the conversation 
was an indication that Fisher w
ould consider Ford for employ-
ment, I find that Fisher™s comment
s did not rise to the level of 
 DEBBIE REYNOLDS HOTEL 475an unlawful promise of benefit. 
I find that Fisher™s remarks to Ford did not violate Section 8(a)(1) of the Act.  
G. Fisher™s Discussion of Future Work 
In early December employee Jackie Wilson was present in 
Todd Fisher™s office with Cutrona and Fisher. Fisher told Wil-
son that he was going to call al
l employees into his office to 
have a private meeting.  He stated that he was bringing work 
into the hotel but he would not be able to do that if the employ-
ees selected the Union to represent them. Fisher said the Re-
spondent would go elsewhere and he did not feel he would be 
able to support the hotel if the employees voted for the Union. I 
find that Fisher™s threats were 
additional unlawful violations of 
Section 8(a)(1) of the Act.  
H. Fisher™s December 11 Employee Meeting 
On December 11 Fisher held a meeting with the unit em-
ployees. Several employees testified as to what he said, but 
Fisher did not testify concerning
 his remarks. In sum, Fisher 
told the employees that union or
ganization could be very detri-
mental to the hotel because of its financial condition. He told 
the employees he would probably have to shut down some 
productions and move them and the equipment to California. 
Fisher warned that low budget producers would not be able to 
afford the use of Respondent™s facilities if the Union repre-
sented them. He told the employees that in the worst case sce-
nario he would have to close the showroom.  
In assessing whether an employer™s statements to employees 
are threats or permissible opini
ons or predictions reasonably 
based on fact, the statements are examined in the totality of the 

relevant circumstances. 
NLRB v. Gissel Packing Co.,
 395 U.S. 
575 (1969); and Action Mining
, 318 NLRB 652, 654 (1995) 
(The context of statements can
 supply meaning to otherwise 
ﬁambiguous or misleading expression if considered in isola-

tion.) The context of Fisher™s statem
ents is twofold. First, is the 
unquestionably poor financial c
ondition of the Respondent™s 
business. The Respondent filed for Chapter 11 bankruptcy pro-
tection the day after the close of the hearing.
4  Second, is the background of Respondent™s unlawful conduct, including 
threats that employees would be discharged if they engaged in 
union activities, threats the Respondent would never permit a 
union to represent the unit employees, threats to close the 
showroom and the unlawful subc
ontracting, discharges, and 
layoff of employees. Fisher™s statements reaffirmed the Re-
spondent™s extant unlawful conduct
 concerning union activities. 
On balance, I find that Fisher™s 
expressions were thinly veiled 
unlawful threats of reduced work, implied discharge and the 
closing of the showroom consonant with Respondent™s other 
illegal conduct. I find that Fisher™s remarks are violative of 
Section 8(a)(1) of the Act. 
Harrison Steel Castings Co., 293 
NLRB 1158Œ1159 (1989) (Statement concerning loss of busi-
ness found to be an unlawful threat pursuant to an assessment 
of all relevant circumstances,
 including the employer™s other 
unlawful conduct.)   
                                                          
 4 United States Bankruptcy Court, 
District of Nevada, Case BKŒSŒ
97Œ25089. 
I. Fisher™s Interrogation of Wilson 
On December 13 the inconclusive representation election 
was held. Employee Jackie Wilson testified that on December 
16 she was called into Todd Fisher™s office. Fisher told her that 
the Union had made promises to
 employees and several people 
had given him statements stati
ng what the Union had promised 
them. Fisher told her that she needed to write a statement say-
ing what the Union had promised 
her and give it to him before 
the end of the day. Wilson told 
him the Union had not promised her anything concerning the Re
spondent™s operations. Wilson 
submitted the statement to the Respondent and it was intro-

duced into evidence from Respondent™s files. Fisher admitted 
talking to Wilson about the Unio
n in December but denied that 
he asked her to give him a written statement about union prom-
ises. I found Wilson to be a cred
ible witness whose testimony 
was corroborated by the Respondent™s files. I do not credit 

Fisher™s denial that he told Wilson to prepare a statement. I find 
Fisher™s interrogation of Wilson as
 to what had been promised 
her by the Union is an unlawful 
interrogation that violates Sec-
tion 8(a)(1) of the Act.  
IV. OBJECTIONS TO THE ELECTION 
A. Respondent™s Objections 
The Respondent filed the following numbered objections to 
the election: 
1. Prior to the election the Union promised voters that the 
Union would obtain jobs for them through the Union™s hiring hall if the Union won the election 
and thereafter offered jobs to 
certain voters. Evidence was introduced that the Union had told 
some employees they could get 
referrals to other employment 
through the Union™s hiring hall. I find that these representations 
are recitations of the advantages
 of registering for work through 
the hiring hall. The same is true of any ensuing offers of work. I 

find these actions are not objec
tionable conduct. It is recom-
mended that the Employer™s objection 1 be overruled.  
2. Prior to the election the Un
ion promised a discount on un-
ion membership fees if the Union won the election.
 I find that there is no credible evidence to
 support Employer™s Objection 
2. I recommend that objection 2 be overruled. 
3. The Union™s designated election observer was a supervi-
sor within the meaning of the Act.
 The Employer™s Objection 3 
relates to the fact that Guilkey served as the Union™s observer at 
the December 13 election. As Guilkey is found to be an em-
ployee within the definition of the Act, I recommend that the 
Employer™s Objection 3 be overru
led. In sum, I find that the Respondent™s objections to th
e election are without merit. 
B. Petitioner™s Objections 
As fully set forth below in the Order, certain challenges to 
the election are to be counted an
d, regardless of the outcome of 
the count, a bargaining order is 
to be imposed against the Re-
spondent. Therefore, it is not necessary to rule on the Union™s 
objections to the election. Howe
ver, should any reviewing au-
thority disagree with my conclusion that a bargaining order is 

essential to remedy the unfair labor practices found in this case, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 476I do make the following findings regarding the Petitioner™s 
numbered objections.5  1. The Employer placed the names of several ineligible vot-
ers on the Excelsior list.
 As noted above several ineligible per-
sons were named on the 
Excelsior
 voting list. The Union did 
not question the content of the list prior to the election. The 
Board does not mechanically apply the 
Excelsior
 list require-
ments. Telonic Instruments
, 173 NLRB 588 (1969). The Board 
does not, however, intend that an
 employer is vested with 
unlimited discretion regarding 
the content of the list. 
Ponce 
Television Corp.
, 192 NLRB 115, 116 (1971). In considering 
the possible adverse effect that the expanded list may have had 

in this case, I conclude that this
 action was not so prejudicial as 
to warrant setting aside the election. I, therefore, recommend 

that Petitioner™s Objection 1 be overruled. 
2. The Employer intimidated eligible voters by threatening 
the loss of employment. As found above, the Respondent on 
several occasions threatened unit employees with loss of em-

ployment if they engaged in uni
on activity or selected the Un-
ion as their representative. I recommend that Petitioner™s Ob-
jection 2 be sustained. 
3. The Employer
 made promises of benefit.
 I have found that 
the Respondent did not unlawfully ma
ke promises of benefits to 
employees. I recommend that Petitioner™s Objection 3 be over-
ruled. 4. The Employer publicly insulted and incited union support-ers.
 I find that there is no substantial credible evidence to sup-
port this Petitioner™s objection. I recommend that Petitioner™s 

Objection 4 be overruled. 
5. The Employer made material
 misrepresentations concern-
ing the Union. I find that there is no substantial credible evi-
dence to support this Petitioner™s objection. I recommend that 

Petitioner™s Objection 5 be overruled. 
6. The Employer threatened to 
close the facility and/or take retaliatory measures if the Union won the election.
 The Re-
spondent has been found to have unlawfully threatened to close 
the showroom and move work and equipment to California. 
Additionally, the Respondent has been found to have threatened 
the discharge of employees fo
r engaging in union activity. I 
recommend that Petitioner™s Objection 6 be sustained.
 CONCLUSIONS OF LAW 
1. Debbie Reynolds Hotel, Inc.
 is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 

the Act. 
2. The International Alliance of Theatrical Stage Employees 
and Moving Picture Machine Operators of the United States 
and Canada, Local 720, AFLŒCIO is a labor organization 
within the meaning of Section 2(5) of the Act. 
3. The following unit is appropr
iate for collective-bargaining 
purposes:   All lighting, sound, and stage te
chnicians, spotlight operators, 
museum control operators, audio-
visual engineers and techni-
cians, and wardrobe attendants employed by the Employer at 
its Las Vegas, Nevada location; excluding all other employ-
                                                          
                                                           
5 The Union did not file a brief or otherwise argue what specific evi-
dence related to its objections. 
ees, office clerical employees, professional employees, guards 
and supervisors, as defined in the Act, as amended. 
 4. At all times since November 13, 1996, the Union has 
been, and is now the exclusive representative of the employees 
in the above-described unit for 
the purposes of collective bar-
gaining within the meaning of Section 9(a) of the Act.  
5. The Respondent has violated Section 8(a)(1) and (3) of the 
Act.  
6. By refusing to bargain with the Union since November 15, 
1996, while engaging in a campaign of unfair labor practices 

that undermined the Union™s majo
rity status and impeded the 
election process, the Respondent violated Section 8(a)(1) and 
(5) of the Act. 
7. A bargaining order is n
ecessary to remedy the Respon-
dent™s unfair labor practices.  
8. The foregoing unfair labor practices constitute unfair labor 
practices affecting commerce within the meaning of Section 
2(6) and (7) of the Act. 
9. Respondent has not violated the Act except as specified. 
10. The challenges to the ballots of Henry Cutrona, Christi 
Rivers, Keith Alfeiri, Perry Wolf
, and Joey Mele, are sustained. 
The challenges to the ballots of Jean Guilkey and Johnny Ford 
are overruled.  
11. The Employer™s objections 
to the election are overruled. 
The Petitioner™s Objections 2 an
d 6 are meritorious and consti-
tute objectionable conduct affecti
ng the results of the represen-
tation election held on December 13, 1996, in Case 28ŒRCŒ
5468. All other Petitioner™s objections are overruled.  
THE REMEDY 
Having found that the Respondent has engaged in certain un-
fair labor practices, I find it necessary to order it to cease and 
desist from this conduct.  
The Respondent having discrimi
natorily discharged Jean 
Guilkey and Michael Brister and discriminatorily laid off unit 
employees it must offer them reinstatement to their former 
positions, without prejudice to thei
r seniority or other rights and 
privileges, or if any such positio
ns do not exist, to a substan-
tially equivalent position, dismi
ssing if necessary any employee 
hired to fill said position, and to make them whole for any loss 
of earnings and other benefits they may have suffered, com-
puted on a quarterly basis, less any net interim earnings, as 
prescribed in 
F. W. Woolworth Co., 90 NLRB 289 (1950), plus interest as computed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
Further, I shall order the Res
pondent to rescind its discrimi-
natory and unilateral subc
ontracting of unit work.  
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
6  6 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the finding
s, conclusions, and recommend 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 DEBBIE REYNOLDS HOTEL 477ORDER The Respondent, Debbie Reynolds
 Hotel, Inc., Las Vegas, 
Nevada, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Threatening employees with discharge, loss of work, or 
the closing of the facility because they engage in union activi-
ties. (b) Threatening employees th
at the Respondent will not 
permit the Union to represent its employees. 
(c) Interrogating employees concerning their union sympa-
thies or activities.  
(d) Harassing employee
s because of their union activities. 
(e) Soliciting employees™ grievances in order to undermine 
union activity. 
(f) Discharging employees, disc
riminatorily subcontracting 
unit work, laying off employees, 
or otherwise discriminating 
against them in order to discourage union activities. 
(g) Refusing to recognize and bargain with the Union as the 
collective-bargaining representa
tive of the unit employees. 
(h) Subcontracting unit work or laying off employees with-
out notice to and bargaining with the Union. 
(i) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 

them by Section 7 of the Act. 
(2) Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer Jean 
Guilkey, Michael Brister and any laid off unit employees, full 
reinstatement to their former j
obs or, if those jobs no longer 
exist, to substantially equivale
nt positions, without prejudice to 
their seniority or any other rights or privileges previously en-
joyed. 
(b) Make Jean Guilkey, Michael Brister, and any laid off unit 
employee, whole for any loss of
 earnings and other benefits 
suffered as a result of the discrimination against them, in the 
manner set forth in the remedy section of this decision. 
(c) Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful discharges of Jean 
Guilkey and Michael Brister, and within 3 days thereafter no-
tify these employees in writing that this has been done and that 
the discharges will not be used 
against them  in any way.  
 (d) Preserve and, within 14 days of a request, make avail-
able to the Board or its agents for examination and copying, all 
payroll records, social security payment records, timecards, 
personnel records and reports, and all other records necessary 
to analyze the amount of backpa
y due under the terms of this 
Order. (e) Recognize, and, on request, bargain with the Union as the 
exclusive collective-bargaining representative of the employees 
in the following appropriate unit concerning terms and condi-
tions of employment and, if an understanding is reached, em-
body the understanding in a signed agreement: 
 All lighting, sound, and stage te
chnicians, spotlight operators, 
museum control operators, audio-
visual engineers and techni-
cians, and wardrobe attendants employed by the Employer at 

its Las Vegas, Nevada location; excluding all other employ-
ees, office clerical employees, professional employees, guards 

and supervisors, as defined in the Act, as amended. 
 (f) Rescind any outstanding subcontracts for unit work. 
(g) Within 14 days after service by the Region, post at its fa-
cilities in copies of the attached notice marked ﬁAppendix.ﬂ
7 Copies of the notice, on form
s provided by the Regional Direc-
tor for Region 28, after being signed by the Respondent™s au-
thorized representative, shall 
be posted by the Respondent im-
mediately upon receipt and mainta
ined for 60 consecutive days 
in conspicuous places including
 all places where notices to 
employees are customarily posted. Reasonable steps shall be 
taken by the Respondent to ensure
 that the notices are not al-
tered, defaced, or covered by 
any other material. In the event 
that, during the pendency of these proceedings, the Respondent 

has gone out of business or closed the facility involved in these 
proceedings, the Respondent shall duplicate and mail, at its 
own expense, a copy of the notice to all current employees and 
former employees employed by the Respondent at any time 
since February 3, 1997. 
(h) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply.  
IT IS FURTHER ORDERED that Case 28ŒRCŒ5468 be 
severed from Case 28ŒCAŒ14127, 
and remanded to the Re-
gional Director for Region 28, that the ballots of Jean Guilkey 

and Johnny Ford be opened and counted by the Regional Direc-
tor in accordance with the Board™s Rules and Regulations, and 
that he prepare and serve on the parties a revised tally of bal-
lots. If the revised tally in this proceeding reveals that the Peti-
tioner has received a majority of the valid ballots cast, the Re-
gional Director shall issue a certification of representative. This 
certification of representation shall be in addition to the bar-
gaining order. 
A.P.R.A. Fuel Oil
, 309 NLRB 480, 482 (1992); 
and Eddyleon Chocolate Co.,
 301 NLRB 887, 892 (1991). If, 
however, the revised tally shows that the Petitioner has not 
received a majority of the valid ballots cast, the Regional Direc-
tor shall set aside the election, dismiss the petition, vacate the 
proceedings in Case 28ŒRCŒ5468, and the bargaining order 
alone shall take effect. 
Moe Warehouse & Accessory
, 275 NLRB 1132 fn. 1 (1985). 
IT IS FURTHER ORDERED that 
the complaint is dismissed 
insofar as it alleges 
violations of the Act not specifically found. 
  APPENDIX NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
                                                           
 7 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 478The National Labor Relations Board has found that we violated 
the National Labor Relations Act 
and has ordered us to post and 
abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities.  
 WE WILL NOT discharge employ
ees, discriminatorily sub-
contract their work, lay off em
ployees or otherwise discrimi-
nate against them in order to discourage their support for the 

International Alliance of Thea
trical Stage Employees and Mov-
ing Picture Machine Operators of the United States and Can-
ada, Local 720, AFLŒCIO or any other labor organization.
 WE WILL NOT threaten employees with discharge, loss of 
work, or the closing of the facility because they engage in un-
ion activities.  
WE WILL NOT threaten employees that we will not permit 
the Union to represent its employees. 
WE WILL NOT interrogate employees concerning their un-
ion sympathies or activities.  
WE WILL NOT harass employees 
because of their union ac-
tivities. 
WE WILL NOT solicit employees™ grievances in order to 
undermine union activity. 
WE WILL NOT refuse to recognize and bargain with the 
Union as the collective-bargaining representative of the unit 

employees. 
WE WILL NOT subcontract unit work or lay off employees 
without notice to and bargaining with the Union. 
WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 

you by Section 7 of the Act. 
WE WILL recognize, and, on request, bargain with the Un-
ion as the exclusive collective-bargaining representative of the 
employees in the following appropriate unit concerning terms 
and conditions of employment and, if an understanding is 
reached, embody the understanding in a signed agreement: 
 All lighting, sound, and stage te
chnicians, spotlight operators, 
museum control operators, audio-
visual engineers and techni-
cians, and wardrobe attendants
 employed by us at our Las 
Vegas, Nevada location; excluding all other employees, office 

clerical employees, profession
al employees, guards and su-
pervisors, as defined in the Act, as amended. 
 WE WILL rescind  any outstanding subcontracts for unit 
work. 
WE WILL, within 14 days of the Board™s Order, offer Jean 
Guilkey, Michael Brister, and any laid-off unit employees, full 
reinstatement to their former j
obs or, if those jobs no longer 
exist, to substantially equivale
nt positions, without prejudice to 
their seniority or any other rights or privileges previously en-
joyed. 
WE WILL make Jean Guilkey, Michael Brister, and any 
laid-off unit employee, whole for 
any loss of earnings and other 
benefits suffered as a result of
 the discrimination against them. 
WE WILL, within 14 days from the date of the Board™s Or-
der, remove from our files any 
reference to the unlawful dis-
charges of Jean Guilkey and Michael Brister, and WE WILL
, within 3 days thereafter, notify them in writing that this has 
been done and that their discharg
es will not be used against 
them in any way.  
 DEBBIE REYNOLDS HOTEL, INC. 
 